DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 7/7202 have been entered. Claims 1-49 remain pending in this application. The claim amendments have overcome every objection and the 101 rejection previously set forth in the non-final office action filed 4/7/2022. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. On page 10 of the Remarks, Applicant argues that the secondary reference of Nauman (US 8,764,688 B1) used in the 103 rejection of claims 1, 47 and 49 does not disclose or suggest a device with an operational sound level of 40 dB of less, but merely only suggests limited noise level during operation is desirable. The Examiner respectfully notes that the cited passage of Naumann used in this argument is different from what was originally cited in the non-final office action, as the non-final office action refers to a Table 1 listing the device’s features, with a specific teaching of an operational volume of “less than 40 dB” (see top right entry in Table 1, Column 6). Therefore, the Examiner respectfully disagrees, and maintains that Nauman does indeed suggest a vibrating device comprising a motor (see motor 21 of Figure 23) with an operational volume of less than 40 dB. 
Applicant also argues on Page 11 of the Remarks the difference in mechanical design between the device of Naumann and the device of Avni, specifically noting the device of Avni would generate its own operational sound level different from Naumann’s device. The Examiner agrees with this assertion, recognizing the differences in the motor configuration between the two vibrating devices. However, one in the art would have simply provided a noise dampening element to the device of Avni to achieve a desire noise level of less than 40 DB or even less than 20 DB. For example, Landeck (US 6,302,857 B1) teaches a noise dampening shroud made of a material such that noise is dampened to very low levels of less than 40 dB or less than 20 DB (shroud is made of a material such that noise emissions from a housing is damped to a level of less than 13 dB, Col. 4 lines 45-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-8, 11, 13, 17, 20, 23, 25-32, 34-42, 44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1). 
Regarding claim 1, Avni teaches a handheld device for applying mechanical vibration to a body portion of an individual to treat a condition of the individual (handheld vibrating device used to treat nasal congestion and relieve sinusitis symptoms, Abstract), the device comprising: a housing (housing 202, Figure 2b); a member having an exterior surface for contacting the individual (element 224 having exterior surface contacting user’s facial region, Figure 2a/b), the member configured to oscillate to apply the mechanical vibration to the body portion (generating means adapted to vibrate element 224 and be used to vibrate multiple locations adjacent to sinuses, Paragraph 0010 and Figure 2a/b); and a motor in the housing (motor 300 contained in housing, Figure 3), the motor configured to cause the member to oscillate at an oscillation frequency for inducing tear production or a sinus effect (vibrating element 224 used to treat sinusitis symptoms, Paragraph 0023 and Abstract); 
Avni is silent on the operational sound level of the device being 40 dB or less. However, Naumann teaches a therapeutic vibrating massage device (abstract) that specifically teaches an operational volume less than 40 dB is desirable for such a device (see Table 1 listing desired features of device including “Volume less than 40 dB”). 
Therefore, it would have been obvious at the time of invention to have the device of Avni to operate at a sound level of less than 40 dB, as taught by Naumann, as this reduced sound level may prevent possible ear damage (Column 5 lines 48-50 of Naumann), as the device is intended to be brought in close proximity to the user’s ears. Additionally, a lower operational sound level may provide the user with a more soothing and relaxing experience when using the device, as opposed to a very loud device. 
Regarding claim 3, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the motor has a weight that is supported by the member (vibrating means comprises a motor 300 containing at least one weight to translate vibrations, claim 38). 
Regarding claim 5, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the motor has a motor housing (motor housing 2, Paragraph 0035), and the motor housing is attached to the member (housing attached to element 224, Figure 2a/b).  
Regarding claim 7, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the motor (motor 300) and a portion of the member are configured to move together (motor 300 causes member 224 to vibrate, Paragraph 0035).
Regarding claim 8, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching an electrical wire connected to the motor, wherein at least a portion of the electrical wire is coupled to the member (member 224 and motor 300 connected via coaxial transmitter 301, the motor is comprised of wires, Fig 3 and Paragraphs 0040-0042). 
Regarding claim 11, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member (member 100, Figure 3) has a cross section with a first side and a second side (see annotated Figure 3 below defining first and second sides, Figure 3 is already a lateral view perspective therefore can be taken as a cross-sectional view), the first side being longer than the second side (see annotated Figure 3 below showing the length of the first side being longer than the second side length), and wherein the motor is attached to the first side (first side connected to motor 300 via 301).  

    PNG
    media_image1.png
    659
    451
    media_image1.png
    Greyscale

Regarding claim 13, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member comprises a cantilevered beam (beam like member 224 extending from housing, Figure 2a) having a free end (end of 224 extending outward, Figure 2a), the exterior surface being at the free end of the cantilevered beam (end of 224 has exterior surface intended to come into contact with patients face, Figure 2a).  
Regarding claim 17, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching a power source accommodated in the housing (power source within housing 2, Paragraph 0035). 
Regarding claim 20, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member is configured to oscillate with an amplitude that is anywhere between 0.25 mm and 1.5 mm (vibrating member 224 has oscillation amplitude of 1 mm, Paragraph 0034). 
Regarding claim 23,  Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the oscillation frequency of the member is anywhere from 50Hz to 300Hz (vibrating member 224 has oscillation frequency of 50 Hz to 1000 Hz, Paragraphs 0040). 
Regarding claim 25, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the motor is configured to oscillate the member at the oscillation frequency to stimulate a nasal nerve (see placement vibrating member 224 onto nasal nerve region 216, to loosen nasal congestion (by stimulating the nerve), Figure 2a and abstract)).
Regarding claim 26, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the body portion comprises a nose region (Figure 2a/b), and the member is configured to apply the mechanical vibration to the nose region (vibrating member 224 applied to nose region, Figures 2a/b).
Regarding claim 27,  Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the body portion comprises a facial region (Figures 2a/b), and the member is configured to apply the mechanical vibration to the facial region (vibrating member 224 applied to facial regions, Figures 2a/b).
Regarding claim 28, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member is configured for placement over an infraorbital nerve (vibrating member 224 applied over region 214 which lies on region of infraorbital nerve located between the nose and eye, Figure 2b). 
Regarding claim 29, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member is configured for placement over an anterior ethmoidal nerve (vibrating member 224 applied over region 216 which lies on region of anterior ethmoidal nerve, located along the nose, Figure 2b).  
Regarding claim 30, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member is configured for placement over an external nasal nerve (see placement of vibrating member 224 over any external nasal regions shown in Figure 2a/b). 
Regarding claim 31, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member is configured for placement over an eyelid or on a sclera of an eye (vibrating member 224 applied over region 208 over the eyelid, Figure 2a; and “device can be placed over a closed eyelid”, Paragraph 0033).   
Regarding claim 32,  Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member is configured for placement along a sensory portion of an ophthalmic nerve division of a trigeminal nerve (vibrating member 224 applied over region 210 which lies on ophthalmic nerve division of a trigeminal nerve, Figure 2a/b). 
Regarding claim 34, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the exterior surface has a curvilinear surface (see curved exterior surface of member 100 shown in Figure 3).
Regarding claim 35, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the exterior surface has a convex configuration (see convex surface of member 100 shown in Figure 3).  
Regarding claim 36, Avni in view of Naumann teach the handheld device of claim 35, with Avni further teaching wherein the convex configuration of the exterior surface allows an area of contact with the individual to be adjustable (see convex surface of member 100 in contact with user’s facial region, Figure 3; by virtue of surface being convex, element 100 can yield an adjustable/variable area of contact to user). 
Regarding claim 38, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching a power switch operable by the individual to activate the handheld device (user may power the device via an on/off switch, Paragraph 0040).
Regarding claim 39, Avni in view of Naumann teach the handheld device of claim 38, with Avni further teaching wherein the power switch comprises a button, wherein the handheld device is configured to be activated in response to a pressing of the button, and is configured to be de-activated when the button is un-pressed (user may power the device on/off by pressing/un-pressing a power button 112, Paragraph 033).
Regarding claim 40, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member has a portion located inside the housing (see portion of vibrating member 100 extending into housing, shown in annotated Figure 3 below). 

    PNG
    media_image2.png
    659
    476
    media_image2.png
    Greyscale

	Regarding claim 41, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the housing comprises an opening (see opening in housing to allow member to extend out of housing, shown in annotated Figure 3 provided above), and the member is configured to oscillate within the opening (motor 300 vibrates element 100 which comprises a portion extending through opening, Paragraph 0033 and annotated Figure 3 above). 
	Regarding claim 42, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member is configured to be selectively placed on either a right side or a left side of the individual (device of Avni capable of being placed on either left or right side of an individual by virtue of the device being portable and handheld). 
	Regarding claim 44, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the member is configured to simultaneously apply the mechanical vibration to a right side and a left side of the individual (vibrating element 224 extends over both right and left sides of an individual, Figures 2a/b). 
	Regarding claim 46, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein a portion of the member has a tissue- contacting surface, a side wall, and a dull corner between the tissue-contacting surface and the side wall (see annotated Figure 3 below). 

    PNG
    media_image3.png
    662
    503
    media_image3.png
    Greyscale

	Regarding claim 47, Avni teaches a method to treat a condition of an individual (vibrating device used to treat nasal congestion and sinusitis symptoms and method thereof, Abstract), comprising: receiving a switch signal generated based on a manipulation of a control switch at a handheld device (on/off switch of handheld device is manipulated/controlled by user of device, Paragraph 0040); and activating a motor in response to the switch signal to oscillate a member at an oscillation frequency (vibrating motor 300 controlled by on/off switch, then causing element 100 to vibrate, Paragraph 0040 and abstract); wherein the oscillation frequency is sufficient to induce tear production or a sinus effect when the portion of the member is applied towards a body portion of the individual (vibrating device used to treat nasal congestion /alleviate sinus problems by applying vibrating device to facial/nasal regions, Abstract and Figures 2a/b).
Again, Avni does not specifically state the handheld device generating an operational sound level of less than 20 dB when the member oscillates. However, Naumann teaches a therapeutic vibrating massage device (abstract) that specifically teaches a vibrating device with an operational volume less than 40 dB (see Table 1 on Column 6 listing features of device including “Volume less than 40 dB”, therefore “less than 20 dB” is within the working range taught by Nauman). 
Therefore, it would have been obvious at the time of invention to have the device of Avni to operate at a sound level of less than 20 dB, as taught by Naumann, as this reduced sound level may prevent possible ear damage as the device is intended to be brought in close proximity to the user’s ears. Additionally, a lower operational sound level may provide the user with a more soothing and relaxing experience when using the device, as opposed to a very loud device. 
	Regarding claim 48, Avni in view of Naumann teach the method of claim 47, with Avni further teaching wherein the motor causes the member to oscillate without using mechanical linkage to move the member relative to the motor (vibration generation means defined as the motor 300 is interconnected with member 224, Paragraph 0032 - therefore no specific mention of a mechanical linkage is stated; and therefore as motor 300 vibrates, member 224 also vibrates in relation to the vibrating motor) and with Naumann further teaching handheld device to have the operational sound level that is 40 dB or less (see Table 1 listing desired features of device including “Volume less than 40 dB”).
	Regarding claim 49, Avni teaches a handheld device for applying mechanical vibration to a body portion of an individual to treat a condition of the individual (handheld vibrational device used to treat nasal congestion / sinusitis symptoms, Abstract), the device comprising: a housing (housing 202, Figure 2a/b); a member having an exterior surface for contacting the individual (element 224, Figure 2a/b), the member configured to oscillate to apply the mechanical vibration to the body portion (motor drives element 224 to vibrate and be applied to facial region of user, Paragraph 0033 and Figures 2a/b); and a motor in the housing (motor 300 within housing, Figure 3), the motor configured to cause the member to oscillate at an oscillation frequency for inducing tear production or a sinus effect (motor drives element 224 to vibrate and when placed on user’s face, alleviate nasal congestion and/or sinusitis symptoms, Paragraph 0033 and abstract); wherein the motor is configured to cause the member to oscillate without using mechanical linkage to move the member relative to the motor (motor 300 is interconnected with vibrating element 224 by at least one mutual axle 301, therefore no specific mention of mechanical linkage is stated, and element 224 moves relative to movement of motor and axle configuration, Figure 3 and Paragraph 0042).
Again, Avni does not specifically state the handheld device generating an operational sound level of less than 40 dB when the member oscillates. However, Naumann teaches a therapeutic vibrating massage device (abstract) that specifically teaches an operational volume less than 40 dB is desirable for such a device (see Table 1 listing desired features of device including “Volume less than 40 dB”). 
Therefore, it would have been obvious at the time of invention to have the device of Avni to operate at a sound level of less than 40 dB, as taught by Naumann, as this reduced sound level may prevent possible ear damage as the device is intended to be brought in close proximity to the user’s ears. Additionally, a lower operational sound level may provide the user with a more soothing and relaxing experience when using the device, as opposed to a very loud device. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Wollman (US 5,925,002). 
	Regarding claim 6, Avni in view of Naumann teach the handheld device of claim 1, but does not explicitly state the motor comprising a shaft and an eccentric mass secured to a shaft of the motor. 
However, Wollman teaches an analogous hand-held vibratory massager (abstract) wherein the motor comprises a shaft (drive shaft 38, Figure 2), and the device further comprises an eccentric mass secured to the shaft (eccentric cams 40 and 42 connected to drive shaft, Figure 2, and col. 3 lines 1-15).
Therefore, it would have been obvious at the time of invention to modify the motor of Avni’s handheld device to include a shaft and an eccentric mass, as taught by Wollman, as these are well-known elements which provide a conversion of rotational motion of a motor to a vibrational motion to be used in a vibrational massaging device.  
Claims 9-10, 12, 14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Juto et al. (US 2013/0158450 A1).  
Regarding claim 9, Avni in view of Naumann teach the handheld device of claim 1, but is silent on the member has a first bending stiffness in a first bending direction, and a second bending stiffness in a second bending direction, the second bending stiffness being higher than the first bending stiffness.  
However, Juto teaches a similar vibrational stimulation device which includes a member (stimulation member 2, Figure 2b) having a first bending stiffness in a first bending direction and a second bending stiffness in a second bending direction, the second being higher than the first (“a bending stiffness of the tubular structure in a first direction perpendicular to a longitudinal direction of the tubular structure is different from a bending stiffness in a second direction perpendicular to said first direction and to the longitudinal direction of the tubular structure”, Paragraph 0059).
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni to have a first and second bending stiffness, as taught by Juto, for the purpose of creating a desired oscillation pattern of the member. 
Regarding claim 10, Juto further teaches wherein the first bending direction corresponds with a direction of oscillation by the member (“a bending stiffness of the tubular structure in a first direction perpendicular to a longitudinal direction of the tubular structure” – therefore first bending direction corresponds with a direction of oscillation of the tubular structure, Paragraph 0059). 
Regarding claim 12, Avni in view of Naumann teach he handheld device of claim 1, but does not explicitly state wherein the motor is configured to cause the member to undergo bending action in a reciprocating manner.  
However, Juto teaches a similar vibrational stimulation device which includes a member (stimulation member 2, Figure 2b) having a stiffness that allows bending in a reciprocating manner (see Juto para. 0059). 
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni to have a stiffness that allows bending, as taught by Juto, for the purpose of creating a desired oscillation pattern of the member. As modified, Avni further teaches wherein the motor is configured to cause the member to undergo bending action in a reciprocating manner (see Juto paragraph 59 regarding bending stiffness; and see Avni paragraph 40 describing oscillations generated by the motor, the oscillations would cause bending).
Regarding claim 14, Avni in view of Naumann teach the handheld device of claim 13, but is silent wherein the motor is configured to cause the cantilevered beam to undergo bending action in a reciprocating manner.  
However, Juto teaches a similar vibrational stimulation device which includes a cantilever beam-shaped member (stimulation member 2, Figure 2b) having a stiffness that allows bending in a reciprocating manner (see Juto para. 0059). 
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni to have a stiffness that allows bending, as taught by Juto, for the purpose of creating a desired oscillation pattern of the member. As modified, Avni further teaches wherein the motor is configured to cause the member to undergo bending action in a reciprocating manner (see Juto paragraph 59 regarding bending stiffness; and see Avni paragraph 40 describing oscillations generated by the motor, the oscillations would cause bending).
Regarding claim 33, Avni in view of Naumann teach the handheld device of claim 1, but does not specifically state a portion of the member being configured for placement inside the nasal cavity.
However, Juto teaches a similar vibrational device that is specifically configured to place a stimulation member inside a nasal cavity (abstract and Figure 1).
Therefore, it would have been obvious at the time of invention that the vibrating member of Avni could also be used inside the nasal cavity, as taught by Juto, for the purpose of alleviating headache disorders, which is a common side-effect of sinusitis.  
Claims 2, 4, 15-16, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Rynerson (US 2014/0031845 A1).
Regarding claim 2, Avni in view of Naumann teach the handheld device of claim 1, with Naumann teaching the device to have the operational sound level that is 40 dB or less (see Table 1 listing desired features of device including “Volume less than 40 dB”), but is silent wherein the motor is configured to cause the member to oscillate without using mechanical linkage to move the member relative to the motor. 
However, Rynerson teaches a similar handheld vibrational device used to treat ocular conditions (abstract), wherein the motor (motor 30, Figure 1) is directly attached to the vibrating member (motor directly attached to vibrating chuck 32, Figure 1 and Paragraph 0025), therefore causing the member to oscillate without using mechanical linkage and to move the member relative to the motion of the motor. 
Therefore, it would have been obvious at the time of invention to modify the motor of Avni’s device to be directly attached to the vibrating member without the use of mechanical linkage, as taught by Rynerson, as this would provide an alternative means of vibrating the member.
Regarding claim 4, Avni in view of Naumann teach the handheld device of claim 1, with Rynerson further teaching wherein the motor is fixedly attached to the member (rigid member 16 may be permanently secured to the mechanical drive unit 12 which contains motor 30, via chuck 32, Figure 1 and Paragraph 0021 of Rynerson).
Regarding claim 15, Avni in view of Naumann teach the handheld device of claim 1, but is silent on the speed of the motor being variable based on the amount of force applied to the exterior surface.
 However, Rynerson teaches a similar handheld vibrational device used to treat ocular conditions (abstract), where the speed of the motor (motor 30, Figure 1) is variable based on the force applied (“speed of swab 22 may be variable”, Paragraph 0025; if a user presses swab 22 with a large enough force, it will dampen oscillation and create a load on the motor which would then also vary speed of motor).
Therefore, it would have been obvious at the time of invention to modify the motor of Avni to have variable speed with respect to the force applied, as taught by Rynerson, it order to provide the user with adjustability according to their comfort levels while the device is in use. 
Regarding claim 16, Avni in view of Naumann teach the handheld device of claim 1, but is silent on the oscillation frequency of the member being variable based on the amount of force applied to the exterior surface. 
However, Rynerson teaches a similar handheld vibrational device used to treat ocular conditions (abstract), where the speed of the motor (motor 30, Figure 1) is variable based on the force applied (“speed of swab 22 may be variable”, Paragraph 0025; if a user presses swab 22 with a large enough force, it will dampen oscillation and create a load on the motor which would then also vary speed of motor).
Regarding claim 45, Avni in view of Naumann teach the handheld device of claim 1, but is silent wherein a portion of the member has a thickness measured in a direction that is parallel to a surface against which the second portion is to be applied, the thickness being between 0.5 mm and 3 mm.  
However, Rynerson teaches an analogous vibratory device for the face (see Fig. 1 and abstract) wherein the second portion (swab 14, Figure 1) has a thickness measured in a direction that is parallel to a surface of the skin against which the second portion is to be applied, the thickness being between 0.5 mm and 3 mm (thickness of swab 14 may be between 1-3 mm, Paragraph 0022).
    Avni teaches that the face-contacting portion may take a variety of shapes, including a narrow tip (see Paragraph 0037). Therefore, it would have been obvious at the time of invention to modify the member of Avni’s device with the tip size as taught by Rynerson, for the purpose of using a tip appropriately sized for the eye area.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Smith et al. (US 8,491,508 B2).
Regarding claim 18, Avni in view of Naumann teach the handheld device of claim 17, but is silent on the device comprising a port configured to receive an adapter for charging the power source.  
However, Smith teaches an analogous vibrating device for the use of stimulating glands of the eyelid (abstract) that further comprises a port configured to receive an adapter for charging the power source (power cord 4 supplies power to rechargeable batteries 13 inside device handle, Paragraph 22 and Figure 2).
Therefore, it would have been obvious at the time of invention to modify the power source of Avni’s device to be in the form of a rechargeable battery (Avni discloses the power source being a battery, but does not explicitly state rechargeable battery), therefore also needing a port configured to receive a charging adapter, as taught by Smith, in order to provide the user with a means of easily charging their device without the need of replacing batteries. 
Regarding claim 19, Avni in view of Naumann teach the handheld device of claim 17, wherein the power source is a battery (Paragraph 0033 of Avni), but does not explicitly state the battery being rechargeable. 
However, Smith teaches an analogous vibrating device for the use of stimulating glands of the eyelid (abstract) that further comprises a rechargeable battery as the power source (rechargeable battery 13, Figure 2).
Therefore, it would have been obvious at the time of invention to modify the power source of Avni’s device to be in the form of a rechargeable battery, as taught by Smith, in order to provide the user with a means of easily charging their device without the need of replacing batteries. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Caropelo et al. (US 2015/0164738 A1)
Regarding claim 21, Avni in view of Naumann teach the handheld device of claim 1, but is silent on the member having a durometer that is anywhere between 40A to 60A. 
However, Caropelo teaches an analogous hand-held device for applying vibration to the human body (abstract) wherein the vibrating member (boot 22, Fig. 3a) has a durometer of 40-44A (Paragraph 0068). 
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni to have a durometer between 40A to 44A, as taught by Caropelo, for the purpose of using a material that is soft and pliable enough to apply vibration to the body in a comfortable way (Paragraph 0068 of Caropelo). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Texieira et al. (US 2010/0092916 A1).
Regarding claim 22, Avni in view of Naumann teach the handheld device of claim 1, but is silent on the member is configured to oscillate with a force that is anywhere from 1 N to 3N.  
However, Teixeira teaches an analogous device for applying vibration to the face (Paragraph 0009) wherein the device is configured to oscillate with a force that is anywhere from 1N to 3N (oscillation between 5cN to 5N force, Paragraph 0032).
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni to oscillate with the force as taught by Teixeira for the purpose of applying an appropriate amount of force to the face that is comfortable to the user. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Roberts (US 2015/0119771 A1).
Regarding claim 24, Avni in view of Naumann teach the handheld device of claim 1, but is silent on a storage medium configured to store information related to a treatment duration, a treatment start time, a treatment end time, an applied force, a treatment frequency, or any combination of the foregoing.  
However, Roberts teaches an analogous hand-held vibration device (abstract and Figure 1) comprising a storage medium configured to store information related to a treatment duration, a treatment start time, a treatment end time, an applied force, a treatment frequency, or any combination of the foregoing (device stores information in a storage medium, Paragraph 154; information stored related to treatment duration, start and end time, Paragraphs 0065-0068). 
Therefore, it would have been obvious at the time of invention to modify Avni’s device to include a storage medium capable of storing information related to treatment duration, and/or treatment start and end time, as taught by Roberts, in order to provide the user with historical information that may be used to tailor their specific medical needs. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US 2008/0200848 A1) in view of Nauman et al. (US 8,764,688 B1), and in further view of Adaie (US 9,539,170 B1). 
Regarding claim 43, Avni in view of Naumann teach the handheld device of claim 1, with Avni further teaching wherein the housing comprises an opening (see annotated Figure 3 provided above with respect to claim 41), wherein the member is configured to oscillate within the opening (see annotated Figure 3 provided above with respect to claim 41), but is silent wherein the member is configured to elastically retract into the housing with a spring constant in response to external force applied against the member.   
However, Adaie teaches a similar oscillating lacrimal duct therapy device (abstract) in which the member (112, Figure 1) is configured to elastically retract into the housing (housing 116, Figure 1) with a spring constant (see spring 128, Figure 1) in response to force applied against the user (see member 112 slightly retracting into housing 116 when force is applied against user, Figure 4 and column 4 lines 10-15).
Therefore, it would have been obvious at the time of invention to modify the vibrating member of Avni’s device to also elastically retract into the housing upon being applied to the user, as taught by Adaie, in order to dampen the force being applied to the user while the device is in use. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785           

/SAMCHUAN C YAO/           Supervisory Patent Examiner, Art Unit 3785